Citation Nr: 1717384	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II (DM).

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1968 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board remanded the claims in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's erectile dysfunction (ED) claim was remanded in March 2015 for an addendum medical opinion that addressed whether his ED was secondary to his service-connected DM, specifically directing the VA examiner to explain his or her conclusion.  Although the June 2015 examiner determined that the Veteran's ED was aggravated by his DM, the examiner's rationale was based on the absence of diagnosis, treatment, or complaints of ED in the VA treatment records that he reviewed and based on his conclusory determination that the 2012 private diagnosis of ED was subjective and not supported by rationale.  The examiner provided no rationale for this seemingly negative opinion.  As he failed to provide any reasoning, the opinion is inadequate to decide the claim and does not comply with the March 2015 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998).  The ED claim must be remanded for yet another addendum opinion.

As the development and readjudication of the ED claim may affect the resolution of the SMC claim, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first develop and readjudicate the ED claim before readjudicating the SMC claim.

As the case is being remanded, the Board will afford the Veteran another opportunity to provide a release of information for treatment records from his private primary care physician, Dr. P. H. G.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his ED.  The Board is particularly interested in records from his private primary care physician, Dr. P. H. G.  The Veteran should also be invited to submit a more thorough opinion from Dr. P. H. G.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

2.  Thereafter, the Veteran's claim file should be provided to an appropriate examiner other than the June 2015 examiner to determine the nature and etiology of his ED.  The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's ED was caused or aggravated (made worse) by his service-connected DM.  If the examiner finds that the Veteran's ED has been aggravated by his DM, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim for service connection for ED must be readjudicated.  Thereafter, the claim for SMC should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




